OPINION
By BARNES, PJ.
The above entitled cause is in this court on appeal from the judgment of the Court of Common Pleas of Franklin County, Ohio. Apparently the plaintiff acted as his own counsel. In order to be sure that no injustice is done by reason of plaintiff’s unfamiliarity with appellate procedure we have examined the entire record in this court. We find that the appeal is necessarily on a question of law. It was a law case pure and simple and we may only review on errors occurring at the trial in the lower court.
Unfortunately the plaintiff has failed to file a bill of exceptions and the time has now expired within which he could file such bill. The errors complained of would only be manifest through the bill of exceptions. Under this state of the record the petition in error must be .dismissed at plaintiff’s costs.
Exceptions will be allowed.
HORNBECK and BODEY, JJ, concur.